Title: Francis Adrian Van der Kemp to Thomas Jefferson, 5 April 1818
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


                    
                        
                            Dear Sir!
                            Oldenbarneveld 
              5 march April 1818.
                        
                        was I to answer  a letter—So gratifying to my feelings, as interesting in itself, dated 9 Febr—to another man as mr. Jefferson, who honoured me with his courtesy—and So kindly condescended, to give me proof upon proof of his confidential regards, I should feel myself obliged, to make an apology for my long Silence. Now I am dispensed of this task, and communite communicate to you my Sincere thanks for your kindnesses.
                        Since you wrote that Letter, I was bereft, within a month, of three highly valued friends—and apprehend every moment—the Same Sad tidings with regard to a promising boy—my Son’s youngest child at Philadelphia. I Spend about a forthnight at Albany to examine the State Records, which I engaged to translate in English—The appointment was unsolicited—not even thought of. The Gov—s conduct was So engaging, every point being arranged to my wishes—with the permission—to take all the records with me home in the wilderness—the entreaties of my friends So urgent—the prospect of usefulness  So evident—and the apprehension, that it could not longer at this time be executed by another of my fellow-citisens—made me wave—all other considerations—arising chiefly from my incorrect language, and accept the arduous charge. They are about 40 vol. in Fol! Since the 21 of Febr—I finished above 200 Pag—You See thus—my Dear Sir! I am not permitted to be idle—and I trust, you Shall not find fault with mÿ delaÿ—
                        I was pleased with your approbation of my thoughts on incestuous marriage. I thank you for the communication on this Subject of a ci-devant Law in Virginia—Your opinion on this topic coincides with that of my worthy friend Judge Platt—„licet—Sed non convenit„—I can however not discover yet the reality of danger—
                        The passage in question is, as you Suggested, in the memoir on the discovery of certain bones Tom. IV N. xxx Pag. 255.—with your explanation, our opinions do not widely differ—yet I might have wished, that the principle had been more plainly expressed, or at least not brought ford forward in Such a Shape—„the renovating powers constantly exercised by nature„—as these have been used by the French does not lead us to an intelligent wise cause—and thus—when I examined that § I could not but regret, that it was penned—apprehending, that it might be represented. Will you permit me Sir! even on your Letter one triffling remark—„the universe is now made up of exactly the Same particles of matter, not a Single more or less, which it had in its original creation„ I can not See yet—that from the continued existence of every animal Since the creation on our globe—the conclusion to the universe is correct. As I can not discover a contradiction that an intelligent—powerful and good Being Should have been allways creating—So I can not See, why it could not continue So.   I endeavoured to establish the theory—that no genus—no Species was annihilated—made use of Some of the arguments which you bring forward, and thank you for the luminous observations of which Some had escaped my attention. If my life is  Spared I intend, to devote Some future time on this Subject. Cuvier’s theory is one of the Soundest I ever met with—as it has facts for its basis. That this globe was during a certain period in a Chaotic State, is not against Divine wisdom—Suppose—it was before organised in an harmonious order—and inhabitated—by lenght of time—it was destroy’d amalgamed again—and renewed—and may be  So again and again—the wisdom—power and goodness—may nevertheless remain unsullied and Shine with new lustre at every restoration—What a puny idea of that incomprehensible Being, that the immense universe Should not have existed before this little globe—indifferent if you take 6000 or Six Millions of year—or that it Should depend—or be influenced by its Seeming destruction—or renovation?   But this Speculation has no connection with the visionary principle, that genera and Species of animals do not longer exists—We may not conclude from what is not discovered—
                        Had Fracastorius lived in our days, he would have attracted the Philosopher’s notice—neither Should I have been Surprised, at his pretentions—that many Species—were now unknown—in Some parts—because—although they existed in  the neighbourhood, they were drowned—engulphed—at that tremendous convulsion—when the wall between the Adriatic and Atlantic was broken down—the Antilles divulsed from our continent from the one, from the other Side New-found Land—when the barriers of our High lands and those in the St. Lawrence were Swept away—and the immense beautiful Atalantis immersed in the gulph Stream—then—as the passage—was Short—the Megalonyx—the Mammoth fled to the coast and were there too overwhelmed by the waters—or perished by famine by Six and Sevens—
                           Insula, tum prisci Regis de nomine dicta,
                           Ingenti terræ concussa Atlantia motu
                           corruit—absorpta oceano: quem mille carinis
                           Sulcavit toties, terræ Regina marisque:
                           Ex illo et pecudes—et Grandia Quadrupedantum
                           Corpora, non ullis unquam reparata diebus,
                           æternum periere:—
                        The outlines of his theory, could have been used by Cuvier—although perhaps the latter has Seen no more of Fracastorio—than Astruck when he wrote his treatise on the Guiacum—which the Italian Poët and Physician, had recommended as divinum donum—in lue venerea.
                        I Suppose—you received Baron Steuben’s Biography—If you have not Seen it before, I presumed it would not be unacceptable—If my conjecture is correct, then it is from General North’s pen: It must be pleasing—that Such a respectable Federalist did justice to your character in a point—too long basely misrepresented—and although, you may feel yourself to much above Similar Slanders—to have noticed these—the vindication of our Character by a worthy man is allways a pleasing tribut.
                        Far be from you the apprehension, that your long letter might give birth to the wish to See its end—It enhanced with the value of the gift, and the only real regret I feel, is,   that it is not in my power to reciprocrate Such distinguished attention—I may only  endeavour to deserve its continuance by my good will, while I trust, that not the least doubt can lurk in your breast, or you might without the least hesitation command my Services—could I become useful to you in any respect.
                        
                        Permit me to assure you, that I remain with the  highest consideration and respect
                        
                            Dear Sir Your most obliged
                            Fr. Adr. van der kemp
                        
                    
                    
                        Dr Mitchell has now on the press an Amer. ed. of cuvier’s theory—with an additional mem—on the  bones of Quadrupeds—he Send me a Sheet—the Engraving resemble much those in Buffon’s large  4to Par. ed—.
                    
                